Opinion issued February 12, 2015.




                                          In The

                                 Court of Appeals
                                         For The

                            First District of Texas
                              ————————————
                                 NO. 01-15-00068-CV
                              ———————————
                   IN RE SUNBELT RENTALS, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus



                            MEMORANDUM OPINION

      Relator, Sunbelt Rentals, Inc., has filed a petition for a writ of mandamus,

challenging the trial court’s January 8, 2015 orders requiring relator to provide

complete responses to discovery requests.1




1
      The underlying case is Julie Rogers, as Next Friend of Dalton Rogers, a Minor v. Sunbelt
      Rentals, Inc. and Cody Fox, Individually, Cause No. 2013-65334, in the 151st District
      Court of Harris County, Texas, the Honorable Michael Engelhart presiding.
      We deny the petition. We dismiss all pending motions as moot.



                                PER CURIAM


Panel consists of Chief Justice Radack and Justices Brown and Lloyd




                                       2